DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a projection headlight for a vehicle comprised of, in part, a projection lens, a condenser lens arranged between the at least one light source and the projection lens, the condenser lens having a flat side and a curved side, and at least one printed graphic arranged between the condenser lens and the projection lens, wherein the at least one printed graphic is printed on the flat side of the condenser lens. Claims 2-10 are allowed due their dependency upon claim 1. 
The closest prior art of record Takahashi (US. Pub: 2015/0375672) discloses (in at least fig. 9) a projection headlight comprised of, in part, a plurality of light sources (22, 25), a plurality of condenser lenses (24, 27). However, Takahashi does not expressly disclose the claimed invention as cited above. 
Yatsuda et al. (US. Pub: 2015/0175054 A1) discloses (in at least fig. 1) a projection headlight comprised of, in part, a light source (12), a projection lens (20), a condenser lens (14) arranged between the light source and the projection lens (20), the condenser lens (14) having a flat side. However, Yatsuda fails to disclose the claimed invention as cited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875